

116 HR 1706 IH: No Assistance for Assad Act
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1706IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Engel (for himself, Mr. Kinzinger, Mr. McCaul, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit assistance for areas of Syria controlled by the Government of Syria or associated forces,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the No Assistance for Assad Act. 2.FindingsCongress makes the following findings:
 (1)Seven years into the conflict in Syria, over 11 million Syrians have been displaced from their homes and more than 470,000 have been killed.
 (2)Since the conflict in Syria began, the United States has provided more than $7.7 billion to meet humanitarian needs of the Syrian people, making the United States the world’s single largest donor to the Syrian humanitarian response.
 (3)It is estimated that the reconstruction of Syria could cost between $200 and $350 billion. (4)According to the 2018 Transparency International Corruption Index, Syria is among the most corrupt countries in the world.
 (5)In August 2017, the Government of the People’s Republic of China hosted a trade fair in Syria, and a Chinese-Arab business group announced a $2 billion commitment from the Chinese Government to fund the construction of industrial parks in Syria.
 (6)The Russian Federation’s Chamber of Commerce and Industry stated that Russian businesses will have first priority in the allotment of reconstruction funds that Syria receives, and Russia signed a bilateral agreement with Syria giving Russia exclusive oil and gas rights in areas under Assad regime control.
 3.Statement of policyIt is the policy of the United States that United States foreign assistance made available for reconstruction or stabilization in Syria should be used only in a democratic Syria or in areas of Syria not controlled by a government led by Bashar al-Assad or associated forces.
		4.Limitation on assistance for areas of Syria controlled by the Government of Syria or associated
			 forces
			(a)Limitation
 (1)In generalExcept as provided in subsection (c), for each of the fiscal years 2020 through 2024, amounts authorized to be appropriated or otherwise made available for assistance described in paragraph (2) may not be provided, directly or indirectly, for any area of Syria controlled by the Government of Syria or associated forces, as determined by the Secretary of State, unless a certification described in subsection (b) is in effect.
 (2)Assistance describedAssistance referred to in paragraph (1) is the following: (A)Assistance to carry out stabilization activities for the relevant area.
 (B)Assistance to carry out reconstruction activities for the relevant area. (b)Certification (1)In generalA certification described in this subsection is a certification submitted by the President to the appropriate congressional committees that contains a determination that the following criteria have been met:
 (A)The air space over Syria is no longer being utilized by the Government of Syria or the Government of the Russian Federation to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives.
 (B)Areas of Syria besieged by the forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, or associated forces are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care.
 (C)The Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad and the Government of Syria is allowing full access to the same facilities for investigations by appropriate international human rights organizations.
 (D)The forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, and associated forces are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in violation of international norms.
 (E)The Government of Syria is— (i)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention), and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and
 (ii)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972, and entered into force March 26, 1975 (26 UST 583).
 (F)The Government of Syria is permitting the safe, voluntary, and dignified return of Syrians displaced by the conflict.
 (G)The Government of Syria is taking verifiable steps to establish meaningful accountability for perpetrators of war crimes in Syria and justice for victims of war crimes committed by the Assad regime, including by participation in a credible and independent truth and reconciliation process.
 (H)The Government of Syria has halted the development and deployment of ballistic and cruise missiles. (2)Effective periodA certification shall be in effect under this subsection for a period of 90 days beginning on the date on which the President submits the certification to the appropriate congressional committees.
 (3)Renewal or reportNot later than 90 days after the date on which the President submits to the appropriate congressional committees a certification under this subsection the President shall submit to the appropriate congressional committees either—
 (A)a new certification under this subsection indicating that the conditions described in paragraph (1) are continuing to be met; or
 (B)a report that— (i)describes why the President is unable to make a new certification under this subsection; and
 (ii)contains a certification that no funds will be obligated or expended to provide assistance described in subsection (a) in contravention of subsection (a).
						(c)Exception
 (1)In generalThe limitation on assistance under subsection (a) shall not apply with respect to— (A)assistance for projects to be administered by local organizations that reflect the aims, needs, and priorities of local communities in Syria;
 (B)assistance for projects to meet basic human needs in Syria, including— (i)drought relief;
 (ii)assistance to refugees, internally displaced persons, and conflict victims; (iii)the distribution of food and medicine; and
 (iv)the provision of health services; and (C)assistance to carry out the activities described in subsection (b)(1)(E).
 (2)Report and determinationThe President shall submit to the appropriate congressional committees a report and determination for each of the fiscal years 2020 through 2024 on each project with respect to which this subsection applies during the preceding fiscal year, including—
 (A)a description of the project; (B)a description of how United States funds with respect to the project were used;
 (C)the geographic location or locations of the project; and (D)a determination with respect to whether the project benefitted an official of the Assad regime.
 (3)Sense of CongressIt is the sense of Congress that, to the greatest extent practicable, the United States should not fund projects described in this subsection with respect to which the Government of Syria, any official of the Government of Syria, and any immediate family member of an official of the Government of Syria have a financial or material interest or are affiliated with the implementing partner of the project.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Associated forcesThe term associated forces includes forces of the Government of the Russian Federation, the Government of Iran, Iranian-backed proxy militias, and Hezbollah.
 (3)Directly or indirectlyThe term directly or indirectly includes assistance to multilateral institutions and international governmental organizations, such as the United Nations and related agencies, the International Monetary Fund, and the World Bank.
				5.Report on delivery of United States humanitarian assistance to Syria
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on delivery of United States humanitarian assistance to Syria.
 (b)Matters To be includedThe report required by subsection (a) shall include the following: (1)A description of the challenges of access to areas of Syria controlled by the Government of Syria or associated forces for purposes of providing United States humanitarian assistance, including assistance funded through multilateral institutions and international governmental organizations.
 (2)A description of where such United States humanitarian assistance has been able to be delivered in such areas.
 (3)A description of where such United States humanitarian assistance has been denied access in such areas.
 (4)A description of how the United States Government is working to improve access to such areas. (5)A description of the roles and responsibilities of United States allies and partners and other countries in the region in ensuring access to such areas.
 (6)A description of how such United States humanitarian assistance and implementing partners of such assistance are monitored and evaluated.
 (7)A description of the major challenges that the United States faces in monitoring such United States humanitarian assistance and how the United States is working to overcome such challenges.
 (8)A description of the strategy of the United States to deliver humanitarian assistance to areas of Syria controlled by the Government of Syria or associated forces and in which the Government of Syria or associated forces is impeding access to such areas.
 (c)DefinitionsIn this section, the term appropriate congressional committees and associated forces have the meanings given such terms in section 4(d). 